Lincoln Life & Annuity Company of New York Mary Jo Ardington Associate General Counsel Lincoln Life & Annuity Company of New York 100 Madison Street, 18th Floor Syracuse, NY 13202 Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com June 27, 2011 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, DC 20549 Re:Lincoln Life & Annuity Variable Annuity Account H American Legacy III Plus (File Nos. 811-08441; 333-141761) Ladies and Gentlemen: On behalf of Lincoln Life & Annuity Company of New York (the “Company”) and Lincoln Life & Annuity Variable Annuity Account H (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of prospectus, including supplements, and Statement of Additional Information for certain variable annuity contracts offered by the Company through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not differ from that contained in the most recent post-effective amendment filed electronically on June 21, 2011. Sincerely, Mary Jo Ardington Associate General Counsel
